         Case 1:19-cr-00040-WHP Document 48 Filed 08/18/20 Page 1 of 1




                                             August 18 2020

By ECF and e-mail
                                                                    Application granted.
Honorable William H. Pauley III
United States District Court
Southern District of New York
500 Pearl Street
New York, New York 10007

Re:    United States v. Faizul Hussein, 19 Cr. 40 (WHP)

Dear Judge Pauley:                                                         August 18, 2020
        I write to respectfully request that the Court modify the conditions of Mr. Hussain’s
release to allow him to attend a family-only outdoor birthday gathering at his brother’s house on
August 22, 2020. (The family is very cognizant of all COVID-19 restrictions and best practices.)
We request that Mr. Hussain, who is on home incarceration, be allowed to leave his home at 11
a.m. on August 22, 2020, and return by 10 p.m. that night. Mr. Hussain will be accompanied by
his parents and other adult family members at all times. As with prior requests, both the
Government and Pretrial Services oppose the requested modification. Mr. Hussain remains
wholly compliant with all the conditions of release.

       Thank you for your consideration of this request.

                                             Respectfully submitted,


                                             /s/
                                             Martin S. Cohen
                                             Ass’t Federal Defender
                                             (212) 417-8737

Cc:    Peter Davis, Esq., by ECF, and by e-mail
       John Moscato, Pretrial Services Officer, by e-mail
